92 F.3d 1182
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Bernard SOLTIS, Plaintiff-Appellant,v.FEDERAL BUREAU OF PRISONS;  J.W. Thompson, Warden;  BrendaBarrett, Director of Health Services, Defendants-Appellees.
No. 96-6317.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 25, 1996.Decided:  August 7, 1996.

Bernard Soltis, Appellant Pro Se.
Before LUTTIG and MOTZ, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief pursuant to 28 U.S.C. § 1915(d) (1988) on his  Bivens complaint.*  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.   Soltis v. Federal Bureau of Prisons, No. CA-95-166-1 (N.D.W.Va. Feb. 15, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


*
 See Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971)